Citation Nr: 1314442	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-25 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied a total disability rating based on individual unemployability (TDIU).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To have the RO adjudicate an informal claim for an increased rating for service-connected depression which is inextricably intertwined with the TDIU issue on appeal. 

TDIU may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In cases where the percentage requirements of section 4.16(a) are not met, the RO may submit to the Director of Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities. 

In this case, there are two service-connected disabilities: depression, rated 50 percent, and hepatitis C, rated 10 percent.  The combined service-connected rating is 60 percent.  In a May 2008 rating decision, the RO granted service connection for depression secondary to service-connected hepatitis C and assigned the 50 percent disability rating for the depression.  The Veteran did not appeal the rating assigned, but the RO subsequently received VA mental health treatment records that were dated within the appeal period of the May 2008 rating decision.  For example, a January 2009 Mental Health Attending Note is in the claims file, detailing a complete examination, including a Mental Status Evaluation (MSE), of the Veteran.  Even if this examination report was actually received by the RO after the expiration of the appeal period in May 2009, it is construed to have been constructively received by the RO on the date that it was generated by VA.  See Monzingo v. Shinseki, 26 Vet. App. 97, 101-02 (2012) (holding that there are two rules for determining whether a document was constructively before VA: (1) a "specific" rule that a document had to be clearly generated by VA or submitted to the VA by the appellant, and (2) a "broader" rule that a document had to be within the control of VA and reasonably expected to be part of the record); Bell v. Derwinski, 2 Vet. App. 611, 612 (1992) (per curiam order) (setting forth the doctrine of constructive possession).

Under VA regulations, once a formal claim for compensation has been allowed, receipt of a VA examination report is accepted as a informal claim for increased benefits, and the date of the report will be accepted as the date of receipt of the claim for increase.  38 C.F.R. § 3.157(b)(1).  Therefore, the Board notes that in this case the RO has received an informal claim for an increased rating for service-connected depression within the appeal period of its assignment of the initial 50 percent rating for that disability.  Because adjudication of that claim by the RO, if favorable, may affect the combined disability rating in this case and thereby affect whether the claim for TDIU should be considered under section 4.16(a) or 4.16(b), the Board concludes that the claim for the increased rating is inextricably intertwined with the TDIU issue on appeal, and the adjudication of the increased rating claim must be accomplished by the RO before the Board may proceed with a decision on the TDIU claim on appeal.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) ("Although a TDIU rating claim predicted on a particular service-connected condition is 'inextricably intertwined' with a rating increase claim regarding the same condition, it does not necessarily follow that a rating increase claim for a particular service-connected condition is 'inextricably intertwined' with a TDIU rating claim predicated on that condition.").
In addition to the January 2009 VA Mental Health record, the Board notes that the Veteran recently submitted two letters from VA physicians to the effect that depression and anxiety preclude employment.  These letters were also dated within the appeal period of the May 2008 rating decision, as one is dated in October 2008 and the other in November 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must adjudicate the informal claim for an increased rating for service-connected depression raised pursuant to provisions of 38 C.F.R. § 3.157(b)(1) by receipt of VA outpatient treatment record records and letters from VA physicians dated within the appeal period of the May 2008 rating decision which assigned an initial rating of 50 percent for depression.  This claim is inextricably intertwined with the TDIU issue on appeal.

2.  The AMC/RO should re-adjudicate entitlement to TDIU, taking into consideration all evidence pertinent to that claim.  The Veteran may be examined for TDIU, if deemed necessary by the RO.  If examined, the claims file and any pertinent evidence contained in Virtual VA must be made available to the examiner.

3.  If the schedular requirements for TDIU, as set forth at 38 C.F.R. § 4.16 (a) are not met, the AMC/RO must submit the claim to the Director, Compensation and Pension Service, in accordance with 38 C.F.R. § 4.16(b).  Following that action, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) must be issued.  The Veteran and his representative must be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


